UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6565



JAMES C. MCNEILL,

                                             Plaintiff - Appellant,

          versus


DENNIS VANBUREN, Second Shift Lieutenant;
BENJAMIN LEA, Second Shift Sergeant; SHARON
SNYDER, LPN; ELEXIA CRAIG, LPN; MARY WATSON,
RN; CORRECTIONS OFFICER ROYSTER, Second Shift
Correctional Officer; HOWARD CRABTREE, Second
Shift Correctional Officer; CURTIS MAGNUM,
Second Shift Correctional Officer; ASHANTI
WILLIAMS, Second Shift Correctional Officer;
JAMES WILLIAMS, Second Shift Correctional
Officer; NORWOOD, Second Shift Correctional
Officer;    LINDA    MORGAN,   Third    Shift
Correctional Officer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-120-5-BO)


Submitted:   June 12, 2003                  Decided:   June 19, 2003


Before LUTTIG and SHEDD, Circuit Judges.*



     *
       This opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d) (2000).
2
Dismissed by unpublished per curiam opinion.


James C. McNeill, Appellant Pro Se. Deborrah Lynn Newton, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James    C.   McNeill,   a   North   Carolina   inmate,   appeals   the

district   court’s   order    dismissing    his   claims   against   several

defendants on his complaint brought under 42 U.S.C. § 1983 (2000),

but maintaining the action as to other defendants.          This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000);     Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949). The order appealed from is neither

a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 DISMISSED

                                      3